e^w.
               ^£?s*0




                        vo puJ(i jW/1*!?^:


"t*?3




                                       '   "f
/    i"srsif
               stow '**&**'   Ol<K>lU          ^^'Wlfvn^


                                        Va>s
                                                   sgirt*sr1

      Fsbpl*ysH&'*9rWprtN Vr>4$ft<f



                 b^^^^'^^^

    APsOVIQQ s£\s\0                                wrniQnH^Mgfr
         VQ




                                                                 wroi



                                                               \/J*V\Jh.




rttcs*
                                                    '.WfLO,

                                                                                                                fe
                                                                          "*'*"''



                                                  7^                                                                 JAfdfoH
                                    '         ;                           ''

e'''''    — ''   'illiis^:    '—'         —               s   s   '   s   s   —   * ' s v *'   *'   '' i   /I




                                                    .*,/**s/*>.                           *nT
                                                                                                                ar
         th*.7l£*+C*e                         '"4




                                    "Js
                      WW As
                                                       7 ?tf.<?^                                                               ]
                                                    * y




                                                                                                    ;i
    NHS I UUUHl utsarrcMLCj
       HOUSTON, TEXAS


        FEB 272015 *' *# <***: * ^p^^ W^^^p^^Lzq^^aJ^^s
                                                                      '




                                                                     HHj       ''   . "i
                          aA




       L1 )4#syK.iL/it

                                 4   £s^u:
*




      ff&^fav^Jz^^
                        >4ct*A
       'i$iy.bmJlu/i
                                     (Va^a^f^jAvJX^^(^£'
                                                            dUdb^UihhrOX


                                         £, .\,vV ';A 1/ <tf*A,L.S         .        '